                                                              JS-6
 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Litigation Counsel, Civil Division
 7   AMANDA SCHAPEL, CSBN 271295
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (415) 977-8983
11         Facsimile: (415) 744-0134
12
           Email: Amanda.Schapel@ssa.gov
     Attorneys for Defendant
13
14
                          UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16                             WESTERN DIVISION
17
18   GENA NICHOLS,                           ) No. 2:18-cv-02381-CAS-SP
19                                           )
           Plaintiff,                        ) JUDGMENT OF REMAND
20                                           )
21                v.                         )
                                             )
22
     NANCY A. BERRYHILL, Acting              )
23   Commissioner of Social Security,        )
24
                                             )
           Defendant.                        )
25                                           )
26                                           )
                                             )
27
28
 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the Stipulation to Remand.
 7
 8   DATED: November 26, 2018
                                           HON. SHERI PYM
 9                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
